



Exhibit 10.19.3


February 27, 2015




Mr. Paul L. Foster
Western Refining
123 W. Mills Ave., Suite 200
El Paso, TX 79901




Re: Termination of Employment Agreement




Dear Paul:




This letter is written to confirm that effective as of February 27, 2015 (the
“Effective Date”), you and Western Refining GP, LLC (“Western”) have mutually
agreed to terminate that certain Employment Agreement (the “Agreement”), dated
January 24, 2006, including any amendments, between you and Western. As of the
Effective Date, neither party shall have any further rights, duties or
obligations under the Agreement.


Please sign both originals of this letter where indicated below, keep one for
yourself, and return the other to me.




Sincerely,


/s/Jeff A. Stevens




Jeff A. Stevens
Chief Executive Officer
Western Refining GP, LLC




AGREED TO:






By: /s/Paul L. Foster            
Name: Paul L. Foster
Date: February 27, 2015

